Citation Nr: 1105821	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-13 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, 
to include as secondary to service-connected osteoarthritis of 
the right knee and arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In September 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the appeal is once again REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim for service connection for a 
lumbar spine disability, to include as secondary to his service-
connected osteoarthritis of the right knee and arthritis of the 
left knee.

The Veteran contends that his current lumbar spine disability has 
had a gradual onset and is the result of altering his gait over a 
long period of time due to his service-connected right and left 
knee disabilities.  Despite his assertions that he had no lumbar 
spine problems during his military service, his service treatment 
records reveal that in December 1957, he reported a one-week 
history of pain in his back after a twisting motion.  X-rays of 
his lumbar and lower thoracic vertebrae at that time were noted 
to be essentially negative, except for calcified intervertebral 
disc at T12 and L1.  Three days later, on a December 1957 report 
of medical history, the Veteran characterized his present health 
as "terrible" and noted that he had been ill from time to time 
over the last two months ever since he injured his back while 
working.  He further stated that he was under a doctor's care.  
On that same date in December 1957, it was noted at his service 
separation examination that his spine was normal.

The Board's September 2009 remand instructed the RO/AMC to 
schedule the Veteran for a VA spine examination by an orthopedic 
specialist to determine whether the Veteran's lumbar spine 
disability was caused or aggravated (permanently worsened beyond 
normal progress of the disorder) by his service-connected right 
and/or left knee disabilities.  In November 2009, the Veteran 
underwent a VA spine examination, but such was performed by a 
primary care family practice physician instead of the requested 
specialist.  The Board notes that no spine X-rays were performed 
in conjunction with this examination.  The examiner diagnosed the 
Veteran with a chronic lumbar strain and noted that such 
disability had its onset in the 1970s.

After noting a review of the claims file, the November 2009 
examiner opined that the Veteran's lumbar spine disability was 
less likely as not (less than 50/50 probability) caused by or a 
result of service, noting that the service treatment records were 
silent for back problems.  The examiner went on to opine that the 
service-connected knee condition was very unlikely to cause a 
chronic back strain.  He noted that the knee condition had been 
fairly mild especially during the first 28 years following 
service separation before there was any complaint of back 
problems.  The examiner concluded that the opinion of the June 
2007 VA doctor still stands even if both knees are now service-
connected.  (In June 2007, a VA doctor specializing in 
occupational medicine reviewed the claims file and, without 
examining the Veteran, determined that there was no evidence in 
the medical literature nor from a general consensus among medical 
experts to establish a relationship between right knee arthritis 
and a back sprain or strain, and therefore he stated that it 
would be speculative to relate these two conditions in the 
Veteran's case.)

Following the November 2009 VA spine examination, a July 2006 
private MRI of the Veteran's lumbosacral spine was associated 
with the claims file, which showed multilevel spondylosis.  In 
August 2010, the November 2009 examiner provided an addendum 
which noted his review of this July 2006 private MRI and 
reiterated his opinion that the Veteran's lumbar spine disability 
was less likely as not (less than 50/50 probability) caused by or 
a result of service and that the service-connected knee condition 
was very unlikely to cause a chronic back problem, citing the 
same rationale that he stated previously.

The Board notes that the November 2009 examiner did not provide 
an opinion with regard to whether any of the Veteran's lumbar 
spine disabilities are aggravated by his service-connected 
osteoarthritis of the right knee and/or arthritis of the left 
knee.  The November 2009 examiner also failed to take into 
account the service treatment records which noted the Veteran's 
back complaints and relevant X-ray findings.  Therefore, on 
remand, the Veteran should be afforded a new VA spine examination 
by an orthopedic specialist who should be asked to opine whether 
any of the Veteran's current lumbar spine disabilities are 
related to service or are caused or aggravated (permanently 
worsened beyond normal progress of the disorder) by his service-
connected right and/or left knee disabilities.

As an additional matter, the Board notes that VA's attempts to 
obtain relevant treatment records from private Dr. Franczek in 
March 2010 and May 2010 were unsuccessful, as both letters were 
returned as undeliverable.  On remand, after obtaining an updated 
authorization from the Veteran, the RO/AMC should send a records 
request to the correct address for Dr. Franczek, as listed at the 
bottom of a letter from that physician in December 2006:  1219 
East Avenue South, Sarasota, FL 34239.

Finally, the Board notes that private Dr. Goldberg submitted 
identical statements dated in September 2010 and October 2010 
stating that he had seen the Veteran in his office between 
October 1984 and January 1995 for treatment of low back pain, and 
that according to the Veteran, such injury had originated in a 
motor vehicle accident while in the military.  On remand, after 
obtaining an updated authorization from the Veteran, the RO/AMC 
should attempt to obtain the actual treatment reports from Dr. 
Goldberg.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After securing any necessary releases, 
the RO/AMC should request all available 
treatment records from Dr. F Franczek at 
1219 East Avenue South, Sarasota, FL 34239, 
and the actual treatment reports from Dr. 
Goldberg (treatment from 1984 to January 
1995) in Holliston, Massachusetts.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  After the above has been completed to 
the extent possible, send the Veteran's 
claims file for schedule the Veteran for a 
VA spine examination by an orthopedic 
specialist to determine the current nature 
and extent of any current lumbar spine 
disabilities, and to obtain an opinion as 
to whether any such disorders are possibly 
related to service or to a service-
connected disability.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include X-rays, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should clearly identify all of the 
Veteran's current lumbar spine 
disabilities, and opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that each such 
disability: arose during service or is 
otherwise related to any incident of 
service, taking into account his documented 
complaints of back pain in service and the 
relevant 
X-ray findings therein.  If the condition 
is not related to the service, the examiner 
should opine whether the condition was 
caused by or is aggravated (permanent 
worsening of the underlying disability 
beyond natural progress) by his service-
connected right and/or left knee 
disabilities.  If aggravation by a service-
connected disability is determined, then 
the examiner should quantify the degree of 
such aggravation, if possible.  A complete 
rationale for all opinions expressed should 
be provided.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

